Citation Nr: 0201862	
Decision Date: 02/27/02    Archive Date: 03/05/02

DOCKET NO.  95-31 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an increased evaluation for bilateral 
sensorineural hearing loss, currently evaluated as 10 percent 
disabling.

2.  Entitlement to a compensable evaluation for bilateral 
hearing loss disability prior to June 10, 1999.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel



INTRODUCTION

The veteran served on active duty from August 1971 to April 
1973.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 1994 rating decision of the 
Phoenix, Arizona, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO continued the noncompensable 
evaluation for bilateral hearing loss disability.  In October 
2001, the RO granted a 10 percent evaluation for bilateral 
hearing loss disability, as of June 10, 1999.  The veteran 
has not stated that he is satisfied with the grant of the 
10 percent evaluation, and thus the appeal continues.


FINDINGS OF FACT

1.  Current hearing loss disability is manifested by an 
average pure tone threshold of 60 decibels on the right and 
68 decibels on the left.  Discrimination ability is 
92 percent correct on the right and 88 percent correct on the 
left. 

2.  A compensable evaluation for bilateral sensorineural 
hearing loss was not available prior to June 10, 1999.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for bilateral sensorineural hearing loss have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.321, 4.7, 4.85, 4.86, Diagnostic Code 6100 
(2001).

2.  The criteria for a compensable evaluation prior to June 
10, 1999, for bilateral sensorineural hearing loss have not 
been met.  38 U.S.C.A. §§ 1155, 5103A, 5107; 38 C.F.R. 
§§ 3.321, 4.7, 4.85, Diagnostic Code 6100 (effective prior to 
June 10, 1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

Service connection for high frequency sensorineural 
impairment of the left ear was granted by means of a November 
1973 rating decision and assigned a noncompensable 
evaluation.  

In a June 1991 rating decision, the RO determined that clear 
and unmistakable error had occurred in the November 1973 
rating decision in failing to grant service connection for 
hearing loss in the right ear.  The service-connected 
disability was reclassified as bilateral sensorineural 
hearing loss, and the noncompensable evaluation was 
continued.

In January 1993, the veteran filed a claim for an increased 
evaluation for the bilateral sensorineural hearing loss.

A January 1993 private audiological evaluation shows pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

45
55
55
50
LEFT

55
60
75
70

A March 1993 private audiological evaluation shows pure tone 
thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT

50
50
60
60
LEFT

55
60
65
70

A September 1993 VA audiological evaluation shows pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

55
65
65
65
LEFT

60
70
70
75

Speech audiometry revealed speech recognition ability of 
88 percent in the right ear and of 84 percent in the left 
ear.  The VA audiologist stated the veteran had bilateral 
"moderate-severe" sensorineural hearing loss.

An October 1999 VA audiological evaluation shows pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

55
60
60
65
LEFT

65
65
70
70

Speech audiometry revealed speech recognition ability of 
92 percent in the right ear and of 88 percent in the left 
ear.  The VA audiologist stated that the right ear had 
moderate sensorineural hearing loss and that the left ear had 
moderate to severe sensorineural hearing loss.

II.  Duty to Assist

VA has issued final rules to amend adjudication regulations 
to implement the provisions of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 
9, 2000). 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  The intended effect of the new regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim. 

The Board finds that VA has met its duty to notify and assist 
in the veteran's case.  A review of the record discloses that 
the veteran's service medical records have been requested and 
received by the RO, and such records appear to be intact.  
Additionally, in the February 1994 rating decision on appeal, 
the April 1994 statement of the case, and the October 2001 
supplemental statement of the case, the RO informed the 
veteran of the evidence necessary to establish a higher 
evaluation for bilateral sensorineural hearing loss.  In the 
April 1994 statement of the case and the October 2001 
supplemental statement of the case, the RO also included the 
pertinent regulations that applied to the veteran's claim for 
an increased evaluation for his service-connected disability.  
In the October 2001 supplemental statement of the case, the 
RO addressed that the criteria for hearing loss had changed 
and why the veteran was granted a 10 percent evaluation for 
the service-connected bilateral sensorineural hearing loss as 
of the date of the change in the regulation.  Correspondence 
copies of these determinations were mailed to the veteran's 
accredited representative, the Disabled American Veterans.  
These determinations were not returned by the United States 
Postal Service as undeliverable, and thus the veteran and his 
representative are presumed to have received these 
notifications.  See Mindenhall v. Brown, 7 Vet. App. 271, 274 
(1994) (citing Ashley v. Derwinski, 2 Vet. App. 62, 64-65 
(1992) (discussing that the presumption of regularity of the 
administrative process applies to notices mailed by the VA)).

Additionally, the veteran submitted private records 
pertaining to his hearing loss but did not state that there 
were other records that VA needed to obtain.  The veteran has 
not alleged treatment by VA as to his hearing loss.   
Finally, in accordance with its duty to assist, the RO had 
the veteran undergo two VA examinations related to his claim.

The Board has reviewed the facts of this case in light of the 
new VCAA regulations.  As discussed above, VA has made all 
reasonable efforts to assist the veteran in the development 
of his claim and has notified him of the information and 
evidence necessary to substantiate his claim.  Consequently, 
the case need not be referred to the veteran or his 
representative for further argument as the Board's 
consideration of the new regulations in the first instance 
does not prejudice the veteran and the changes articulated in 
the new legislation are less stringent.  See generally Sutton 
v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. 
App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 
1992).

III.  Criteria

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2001).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

As stated in the September 2001 supplemental statement of the 
case, changes were made in June 1999 to the Schedule for 
Rating Disabilities for diseases of the ear and other sense 
organs, as set forth in 38 C.F.R. §§ 4.85, 4.86, and 4.87 
(2001).  Where the law or regulation changes after a claim 
has been filed, but before the administrative or judicial 
appeal process has been concluded, the version more favorable 
to the veteran will apply.  Karnas v. Derwinski, 1 Vet. App. 
308, 313 (1991).  

Under the old criteria, evaluations of bilateral defective 
hearing ranged from noncompensable to 100 percent based on 
organic impairment of hearing acuity as measured by the 
results of controlled speech discrimination tests together 
with the average hearing threshold level as measured by pure 
tone audiometry tests in the frequencies 1000, 2000, 3000, 
and 4000 cycles per second, with 11 auditory acuity levels 
designated from Level I for essentially normal acuity through 
Level XI for profound deafness.  38 C.F.R. §§ 4.85, 4.87, 
Diagnostic Codes 6100 to 6110 (effective prior to June 10, 
1999).  VA Regulations - Title 38 Code of Federal Regulations 
Schedule for Rating Disabilities - Transmittal Sheet 23 
(October 22, 1987).  See 52 Fed. Reg. 44117-44122 November 
18, 1987, and correction 52 Fed. Reg. 40439 December 7, 1987.  

Also under the old criteria, Table VIa was used only when the 
Chief of the Audiology Clinic certified that language 
difficulties or inconsistent speech audiometry scores made the 
use of both puretone average and speech discrimination 
inappropriate.  38 C.F.R. § 4.85(c) (effective prior to June 
10, 1999).

Under the new criteria, evaluations of defective hearing 
range from noncompensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies 1,000, 2,000, 3,000 and 
4,000 cycles per second. VA Regulations - Title 38 Code of 
Federal Regulations Schedule for Rating Disabilities - 
Transmittal Sheet 23 (October 22, 1987).  See 52 Fed. Reg. 
44117-44122 November 18, 1987, and correction 52 Fed. Reg. 
40439 December 7, 1987.  To evaluate the degree of disability 
from bilateral service-connected defective hearing, the 
rating schedule establishes eleven auditory acuity levels 
designated from level I for essentially normal acuity through 
level XI for profound deafness.  38 C.F.R. §§ 4.85 and 
Part 4, Diagnostic Code 6100 (2001).

Also under the new criteria, Table VIa is used when the 
examiner certifies that the use of speech discrimination 
testing is not appropriate because of language difficulties, 
inconsistent speech discrimination scores, etc., or when 
indicated under the provisions of 38 C.F.R. § 4.86.  38 C.F.R. 
§ 4.85(c) (2001).

Under 38 C.F.R. § 4.86(a) (2001), it states that when the 
puretone threshold at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  Each ear 
is to be evaluated separately.  Id.

Under 38 U.S.C.A. § 5110(g) (West 1991), it states the 
following:

Subject to the provisions of section 5101 
of this title, where compensation . . . 
is awarded or increased pursuant to any 
Act or administrative issue, the 
effective date of such award or increase 
shall be fixed in accordance with the 
facts found but shall not be earlier than 
the effective date of the Act or 
administrative issue.  In no event shall 
such award or increase be retroactive for 
more than one year from the date of 
application therefor or the date of the 
administrative determination of 
entitlement, whichever is earlier.

See also 38 C.F.R. § 3.114(a) (2001).  Under that regulation, 
VA clarifies that if a claim for an increased evaluation is 
reviewed on the initiative of VA within one year from the 
effective date of the law or VA issue, benefits may be 
authorized from the effective date of the law or VA issue.  
38 C.F.R. § 3.114(a)(1) (2001). 

The United States Court of Appeals for Veterans Claims 
(Court) has noted that the assignment of disability ratings 
for hearing impairment are derived at by a mechanical 
application of the numeric designations assigned after 
audiological evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).

IV.  Analysis

A.  Evaluation in excess of 10 percent for
bilateral sensorineural hearing loss

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the claim for an evaluation in excess of 10 percent for 
bilateral sensorineural hearing loss.  The reasons follow.

The September 1993 audiological evaluation results revealed 
numeric scores of III in each ear.  This establishes a 
noncompensable evaluation for the service-connected bilateral 
sensorineural hearing loss under both the old and the new 
criteria, applying 38 C.F.R. § 4.85.  The October 1999 
audiological evaluation results revealed numeric scores of II 
in the right ear and III in the left ear.  This also 
establishes a noncompensable evaluation for the service-
connected bilateral sensorineural hearing loss under both the 
old and the new criteria, applying 38 C.F.R. § 4.85.

The old criteria did not contain the current provisions of 
38 C.F.R. § 4.86, which allows the rating specialist to 
assign numeric scores if the puretone threshold at each of 
the four specified frequencies (1000, 2000, 3000, and 4000 
Hertz) is at 55 decibels or more.  Here, because the 
requirements of 38 C.F.R. § 4.86 were met, the rating 
specialist assigned numeric scores based upon Table VIA, 
which allowed a 10 percent evaluation to be granted.  Under 
that table, based upon the veteran's average puretone 
thresholds, numeric scores of IV and V were assigned for the 
right and left ears, respectively, which warrants a 
10 percent evaluation.  As stated above, the numeric scores 
based upon Table VI would not have allowed for a compensable 
evaluation under either the old criteria or the new criteria.  
Thus, the veteran's bilateral sensorineural hearing loss is 
no more than 10 percent disabling.  

The Board notes that the old criteria for rating hearing loss 
did not include the provisions of 38 C.F.R. § 4.86.  Thus, 
the more favorable of the regulations is the new criteria, 
which became effective on June 10, 1999.  The RO properly 
assigned an effective date of June 10, 1999, which is the 
date that the law changed.  This is the earliest effective 
date that can be granted for the 10 percent evaluation, as a 
grant of benefits based upon a change in the law cannot be 
given an effective date earlier than the effective date of 
the regulation change.  Green v. Brown, 10 Vet. App. 111, 117 
(1997) citing 38 U.S.C.A. § 5110(g) (West 1991); 38 C.F.R. 
§§ 3.114(a), 3.400(p). 

The Court has noted that the assignment of disability ratings 
for hearing impairment is derived at by a mechanical 
application of the numeric designations assigned after 
audiological evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Therefore, an 
evaluation in excess of 10 percent for bilateral 
sensorineural hearing loss is not warranted.  Id.  

B.  Compensable evaluation prior to June 10, 1999,
for bilateral sensorineural hearing loss

As stated above, when the RO granted a 10 percent evaluation 
for bilateral sensorineural hearing loss, it granted an 
effective date of June 10, 1999, the date of the change in 
the law.  After careful review of the medical evidence, the 
Board finds that the preponderance of the evidence is against 
the claim for a compensable evaluation prior to June 10, 
1999, for bilateral sensorineural hearing loss.  The 
September 1993 VA audiological evaluation resulted in numeric 
designations productive of a noncompensable evaluation.  38 
C.F.R. § 4.85, Diagnostic Code 6100 (1999).  This would not 
establish that the veteran's service-connected disability 
warranted a compensable evaluation prior to June 10, 1999.  

The Board is aware that the veteran has submitted two private 
audiological evaluations; however, neither can be used in 
determining whether the service-connected disability warrants 
an increased evaluation.  Specifically, the criteria require 
that the audiological evaluation be conducted using both 
puretone thresholds and speech discrimination.  38 C.F.R. 
§ 4.85(a) (1999).  The private evaluations do not include 
speech discrimination.  Thus, they are not valid for rating 
purposes.  Additionally, the Board is aware that Table VIa 
provides numeric designations based solely on puretone 
averages; however, that table may be used only when the Chief 
of the Audiology Clinic certifies that it should be used.  
Id. at (c).  Such determination was not made.  Thus, the 
private audiological evaluations may not be used in 
determining whether the service-connected disability 
warranted a compensable evaluation prior to June 10, 1999.  

Accordingly, the preponderance of the evidence is against the 
veteran's claim for a compensable evaluation prior to June 
10, 1999, for bilateral sensorineural hearing loss, and an 
increased evaluation is not warranted.  38 U.S.C.A. § 5107, 
Lendenmann, 3 Vet. App. at 349.

C.  Extraschedular consideration

Review of the record reveals that the RO has not expressly 
considered referral of the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (2001).  This regulation provides 
that to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address 

referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action on this question.  
VAOPGCPREC. 6-96 (1996).


ORDER

Entitlement to a compensable evaluation for bilateral hearing 
loss disability prior to June 10, 1999, is denied.

Entitlement to an evaluation in excess of 10 percent for 
bilateral hearing loss disability as of June 10, 1999, is 
denied.




		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans Claims."  
(1) A "Notice of Disagreement filed on or after November 
18, 1988" is no longer required to appeal to the Court.  
(2) You are no longer required to file a copy of your 
Notice of Appeal with VA's General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

